Amendments submitted 8/10/22 have been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 2/15/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Claims 2 and 5-9 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. Claim 4 is cancelled in the examiner’s amendment presented below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2 recites:
 “the third part includes a part where the first principal surface of the glass substrate is exposed” 
and is amended to recite:
-- the bonding portion includes a part where the first principal surface of the glass substrate which is exposed

Cancel claim 4.  

Claim 6 lines 8 and 9 recite:
 “a part of the third part of the radiation angle changing element and the opening of housing at a bonding portion with an adhesive, and, ”
And is amended to recite:
-- a part of a peripheral area of the radiation angle changing element and the opening of the housing at the bonding portion with an adhesive, and,--



Allowance
Claims 1, 2, 5—13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to show or fairly suggest in combination a radiation angle changing element configured to be bonded to a housing of a light emitting device having a light emitting element therein, comprising: a glass substrate having a first principal surface and a second principal surface parallel to the first principal surface; a resin layer provided on a first part of the first principal surface of the glass substrate, the resin layer having a microlens array on a surface opposite to the side of the glass substrate; bonding portion provided outside the resin layer in a plan view on the first principal surface of the glass substrate, the bonding portion not including resin layer; and a first metal film provided in the bonding portion on the first principal surface of the glass substrate, a metal film is not provided on the second principal surface of the glass substrate, wherein the radiation angle changing element receives a light with a first radiation angle from the light emitting element and emits a light with a second radiation angle larger than the first radiation angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875